FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          June 9, 2014

                                                                         Elisabeth A. Shumaker
                                    TENTH CIRCUIT                            Clerk of Court



 BILL GUINN,

        Plaintiff - Appellant,

 v.                                                          No. 13-1529
                                                    (D.C. No. 1:13-CV-02538-LTB)
 THE COLORADO ATTORNEY                                        (D. Colo.)
 REGULATION COUNSEL,

        Defendant - Appellee.



                                 ORDER AND JUDGMENT*


Before HARTZ, MCKAY, and MATHESON, Circuit Judges.


       On September 16, 2013, Plaintiff Bill Guinn, proceeding pro se, filed in the United

States District Court for the District of Colorado, a civil complaint and a motion to

proceed in forma pauperis (IFP). The magistrate judge instructed Plaintiff that his case



       *After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
would be dismissed unless he filed his complaint and motion on court-approved forms.

Plaintiff refiled his complaint and motion on adequate forms but failed to sign and date

his motion. Perhaps the case could properly have been dismissed on that ground; but on

October 18 the magistrate judge gave Plaintiff another chance, instructing him to provide

a signed and dated motion within 30 days. When Plaintiff did not comply, his action was

dismissed without prejudice. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm

that dismissal.

       “We review for abuse of discretion a district court’s dismissal for failure to

comply with a court order.” Cosby v. Meadors, 351 F.3d 1324, 1326 (10th Cir. 2003).

Plaintiff’s unsworn brief on appeal asserts that he never received the October 18 order in

the mail because the “postal service employees mistakenly misplaced” it. Aplt. Br. at 12.

But the record reflects that the October 18 order was mailed to him, and Plaintiff offers

no evidence to counter the inference that he received it. See Ghana v. Story, 98 F.3d

1349, *1 (10th Cir. 1996) (unpublished table decision). Further, the appropriate way for

Plaintiff to raise a question of fact about whether he received the order would be to file a

motion in the district court, as in Brown v. Beck, 203 F. App’x 907, 909–10 (10th Cir.

2006), and Nixon v. Brooks, 242 F.3d 389, *1 (10th Cir. 2000) (unpublished table

decision). See Mahmoudi v. INS, 986 F.2d 1428, *2 (10th Cir. 1993) (unpublished table

decision) (appellant’s argument that he did not receive his mail, supported by material

outside the record, cannot be considered for the first time on appeal). The district court

did not abuse its discretion when it dismissed Plaintiff’s claim without prejudice.
                                              2
      We AFFIRM the district court’s order. We DENY Defendant’s motion to proceed

in forma pauperis.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                        3